EXHIBIT 10.2

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 10, 2008 (the
“Agreement”), is made and given by WINMARK CORPORATION, a Minnesota corporation
(“Winmark”), WIRTH BUSINESS CREDIT, INC., a Minnesota corporation (“WBC”),
WINMARK CAPITAL CORPORATION, a Minnesota corporation (“WCC”), and GROW BIZ
GAMES, INC., a Minnesota corporation (“Grow Biz”, and together with Winmark, WBC
and WCC, the “Grantors” or individually, a “Grantor”),to LASALLE BANK NATIONAL
ASSOCIATION (the “Secured Party”), for the ratable benefit of the Secured Party
and the Lenders (as defined below).

 

RECITALS

 

A.            The Grantors and the Secured Party have entered into a Credit
Agreement dated as of September 30, 2004 (as amended, the “Existing Credit
Agreement”) pursuant to which the Secured Party agreed to extend to the Grantors
certain credit accommodations.

 

B.            As a condition precedent to the obligation of the Secured Party to
extend credit accommodations pursuant to the terms of the Existing Credit
Agreement, the Grantors executed and delivered to the Secured Party a Security
Agreement dated as of September 30, 2004 (as amended, the “Existing Security
Agreement”).

 

C.            The Grantors and the Secured Party have agreed to amend and
restate the Existing Credit Agreement pursuant to the terms and conditions set
forth in that certain Amended and Restated Revolving Credit Agreement of even
date herewith (the “Amended and Restated Credit Agreement”) by and among the
Grantors, each lender from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), and the Secured Party, as a Lender and as agent
for the Lenders.

 

D.            It is a condition precedent to the obligations of the Secured
Party and the Lenders to extend credit and certain other accommodations pursuant
to the terms of the Amended and Restated Credit Agreement that this Agreement be
executed and delivered by the Grantors.

 

E.             Each Grantor finds it advantageous, desirable and in its best
interests to comply with the requirement that it execute and deliver this
Agreement to the Secured Party.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders and the Secured Party to enter into the Amended and Restated Credit
Agreement and to extend credit and certain other accommodations to the Grantors
thereunder, the Grantors hereby agree with the Secured Party, for the ratable
benefit of the Secured Party and the Lenders, as follows:

 


SECTION 1.               DEFINED TERMS.


 


1(A)         AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS INDICATED:


 

“Account”:  A right to payment of a monetary obligation, whether or not earned
by performance, (i) for property that has been or is to be sold, leased
(excluding non-recourse

 

--------------------------------------------------------------------------------


 

discounted leases), licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred,
(v) for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated, sponsored, licensed or
authorized by a State or governmental unit of a State, or person licensed or
authorized to operate the game by a State or governmental unit of a State.  The
term includes health-care insurance receivables.

 

“Account Debtor”:  A Person who is obligated on or under any Account, Chattel
Paper, Instrument or General Intangible.

 

“Chattel Paper”:  A record or records that evidence both a monetary obligation
and a security interest in specific goods, a security interest in specific goods
and software used in the goods, a security interest in specific goods and
license of software used in the goods, a lease of specific goods, or a lease of
specific goods and license of software used in the goods.

 

“Collateral”:  All property and rights in property now owned or hereafter at any
time acquired by the Grantors in or upon which a Security Interest is granted to
the Secured Party, for the ratable benefit of the Secured Party and the Lenders,
by the Grantors under this Agreement.

 

“Deposit Account”:  Any demand, time, savings, passbook or similar account
maintained with a bank.

 

“Document”:  A document of title or a warehouse receipt.

 

“Equipment”:  All machinery, equipment, motor vehicles, furniture, furnishings
and fixtures, including all accessions, accessories and attachments thereto, and
any guaranties, warranties, indemnities and other agreements of manufacturers,
vendors and others with respect to such Equipment.

 

“Event of Default”:  As defined in Section 18.

 

“Financing Statement”:  As defined in Section 4.

 

“Fixtures”:  Goods that have become so related to particular real property that
an interest in them arises under real property law.

 

“General Intangibles”:  Any personal property (other than goods, Accounts,
Chattel Paper, Deposit Accounts, Documents, Instruments, Investment Property,
Letter of Credit Rights and money) including things in action, contract rights,
payment intangibles, software, corporate and other business records, inventions,
designs, patents, patent applications, service marks, trademarks, trade names,
trade secrets, internet domain names, engineering drawings, good will,
registrations, copyrights, licenses, franchises, customer lists, tax refund
claims, royalties, licensing and product rights, rights to the retrieval from
third parties of electronically processed and recorded data and all rights to
payment resulting from an order of any court.

 

“Instrument”:  A negotiable instrument or any other writing which evidences a
right to the payment of a monetary obligation and is not itself a security
agreement or lease and is of a type which is transferred in the ordinary course
of business by delivery with any necessary endorsement or assignment.

 

“Inventory”:  Goods, other than farm products, which are leased by a person as
lessor, are held by a person for sale or lease or to be furnished under a
contract of service, are furnished by a person under a contract of service, or
consist of raw materials, work in process, or materials used or consumed in a
business or incorporated or consumed in the production of any of the foregoing

 

2

--------------------------------------------------------------------------------


 

and supplies, in each case wherever the same shall be located, whether in
transit, on consignment, in retail outlets, warehouses, terminals or otherwise,
and all property the sale, lease or other disposition of which has given rise to
an Account and which has been returned to the Grantors or repossessed by the
Grantors or stopped in transit.

 

“Investment Property”:  A security, whether certificated or uncertificated, a
security entitlement, a securities account and all financial assets therein, a
commodity contract or a commodity account.

 

“Letter of Credit Right”:  A right to payment or performance under a letter of
credit, whether or not the beneficiary has demanded or is at the time entitled
to demand payment or performance.

 

“Lien”:  Any security interest, mortgage, pledge, lien, charge, encumbrance,
title retention agreement or analogous instrument or device (including the
interest of the lessors under capitalized leases), in, of or on any assets or
properties of the Person referred to.

 

“Obligations”:  (a) All indebtedness, liabilities and obligations of the
Grantors to the Secured Party and the Lenders of every kind, nature or
description under the Amended and Restated Credit Agreement, including the
Grantors’ obligation on any promissory note or notes under the Amended and
Restated Credit Agreement, and any note or notes hereafter issued in
substitution or replacement thereof, (b) all liabilities of the Grantors under
this Agreement, and (c) in all of the foregoing cases whether due or to become
due, and whether now existing or hereafter arising or incurred.

 

“Person”:  Any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Security Interest”:  As defined in Section 2.

 


1(B)         ALL OTHER TERMS USED IN THIS AGREEMENT WHICH ARE NOT SPECIFICALLY
DEFINED HEREIN SHALL HAVE THE MEANING ASSIGNED TO SUCH TERMS IN ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF MINNESOTA.


 


1(C)         UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE CLEARLY REQUIRES,
REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, THE SINGULAR, THE PLURAL AND “OR”
HAS THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR.”  THE WORDS
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION.”  THE WORDS “HEREOF,” “HEREIN,” “HEREUNDER” AND
SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT.  REFERENCES TO SECTIONS ARE
REFERENCES TO SECTIONS IN THIS AMENDED AND RESTATED SECURITY AGREEMENT UNLESS
OTHERWISE PROVIDED.


 


SECTION 2.               GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE
PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS, EACH GRANTOR HEREBY GRANTS TO
THE SECURED PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS,
A SECURITY INTEREST (THE “SECURITY INTEREST”) IN ALL OF SUCH GRANTOR’S RIGHTS,
TITLES, AND INTERESTS IN AND TO THE FOLLOWING, WHETHER NOW OR HEREAFTER OWNED,
EXISTING, ARISING OR ACQUIRED AND WHEREVER LOCATED:


 


2(A)         ALL ACCOUNTS.


 


2(B)         ALL CHATTEL PAPER.


 


2(C)         ALL DEPOSIT ACCOUNTS.

 

3

--------------------------------------------------------------------------------


 


2(D)         ALL DOCUMENTS.


 


2(E)         ALL EQUIPMENT.


 


2(F)          ALL FIXTURES.


 


2(G)         ALL GENERAL INTANGIBLES.


 


2(H)         ALL INSTRUMENTS.


 


2(I)          ALL INVENTORY.


 


2(J)          ALL INVESTMENT PROPERTY.


 


2(K)         ALL LETTER OF CREDIT RIGHTS.


 


2(L)          TO THE EXTENT NOT OTHERWISE INCLUDED IN THE FOREGOING, ALL OTHER
RIGHTS TO THE PAYMENT OF MONEY, INCLUDING RENTS AND OTHER SUMS PAYABLE TO ANY
GRANTOR UNDER LEASE, RENTAL AGREEMENTS AND OTHER CHATTEL PAPER; ALL BOOKS,
CORRESPONDENCE, CREDIT FILES, RECORDS, INVOICES, BILLS OF LADING, AND OTHER
DOCUMENTS RELATING TO ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ALL
TAPES, CARDS, DISKS, COMPUTER SOFTWARE, COMPUTER RUNS, AND OTHER PAPERS AND
DOCUMENTS IN THE POSSESSION OR CONTROL OF ANY GRANTOR OR ANY COMPUTER BUREAU
FROM TIME TO TIME ACTING FOR ANY GRANTOR; ALL RIGHTS IN, TO AND UNDER ALL
POLICIES INSURING THE LIFE OF ANY OFFICER, DIRECTOR, STOCKHOLDER OR EMPLOYEE OF
ANY GRANTOR, THE PROCEEDS OF WHICH ARE PAYABLE TO ANY GRANTOR; ALL ACCESSIONS
AND ADDITIONS TO, PARTS AND APPURTENANCES OF, SUBSTITUTIONS FOR AND REPLACEMENTS
OF ANY OF THE FOREGOING; AND ALL PROCEEDS (INCLUDING INSURANCE PROCEEDS) AND
PRODUCTS THEREOF.


 


SECTION 3.               GRANTORS REMAIN LIABLE.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, (A) THE GRANTORS SHALL REMAIN LIABLE UNDER THE
ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND OTHER ITEMS INCLUDED IN THE
COLLATERAL TO THE EXTENT SET FORTH THEREIN TO PERFORM ALL OF THEIR DUTIES AND
OBLIGATIONS THEREUNDER TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN
EXECUTED, (B) THE EXERCISE BY THE SECURED PARTY OF ANY OF THE RIGHTS HEREUNDER
SHALL NOT RELEASE ANY GRANTOR FROM ANY OF ITS DUTIES OR OBLIGATIONS UNDER THE
ACCOUNTS OR ANY OTHER ITEMS INCLUDED IN THE COLLATERAL, AND (C) THE SECURED
PARTY SHALL HAVE NO OBLIGATION OR LIABILITY UNDER ACCOUNTS, CHATTEL PAPER,
GENERAL INTANGIBLES AND OTHER ITEMS INCLUDED IN THE COLLATERAL BY REASON OF THIS
AGREEMENT, NOR SHALL THE SECURED PARTY BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OR DUTIES OF ANY GRANTOR THEREUNDER OR TO TAKE ANY ACTION TO COLLECT
OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.


 


SECTION 4.               TITLE TO COLLATERAL.  EACH GRANTOR HAS (OR WILL HAVE AT
THE TIME IT ACQUIRES RIGHTS IN COLLATERAL HEREAFTER ACQUIRED OR ARISING) AND
WILL MAINTAIN SO LONG AS THE SECURITY INTEREST MAY REMAIN OUTSTANDING, TITLE TO
EACH ITEM OF COLLATERAL (INCLUDING THE PROCEEDS AND PRODUCTS THEREOF), FREE AND
CLEAR OF ALL LIENS EXCEPT THE SECURITY INTEREST AND EXCEPT LIENS PERMITTED BY
THE AMENDED AND RESTATED CREDIT AGREEMENT.  NO GRANTOR WILL LICENSE ANY
COLLATERAL.  THE GRANTORS WILL DEFEND THE COLLATERAL AGAINST ALL CLAIMS OR
DEMANDS OF ALL PERSONS (OTHER THAN THE SECURED PARTY) CLAIMING THE COLLATERAL OR
ANY INTEREST THEREIN.  AS OF THE DATE OF EXECUTION OF THIS AMENDED AND RESTATED
SECURITY AGREEMENT, NO EFFECTIVE FINANCING STATEMENT OR OTHER SIMILAR DOCUMENT
USED TO PERFECT AND PRESERVE A SECURITY INTEREST UNDER THE LAWS OF ANY
JURISDICTION (A “FINANCING STATEMENT”) COVERING ALL OR ANY PART OF THE
COLLATERAL IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE

 

4

--------------------------------------------------------------------------------


 


BEEN FILED (A) IN FAVOR OF THE SECURED PARTY, RELATING TO THIS AGREEMENT OR THE
EXISTING SECURITY AGREEMENT, OR (B) TO PERFECT LIENS PERMITTED BY THE AMENDED
AND RESTATED CREDIT AGREEMENT.


 


SECTION 5.               DISPOSITION OF COLLATERAL.  NO GRANTORS WILL SELL,
LEASE OR OTHERWISE DISPOSE OF, OR DISCOUNT OR FACTOR WITH OR WITHOUT RECOURSE,
ANY COLLATERAL, EXCEPT FOR SALES OF ITEMS OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND DISPOSITIONS OF EQUIPMENT WHICH ARE IMMEDIATELY REPLACED WITH
COMPARABLE REPLACEMENT EQUIPMENT.


 


SECTION 6.               NAMES, OFFICES, LOCATIONS, JURISDICTION OF
ORGANIZATION.  THE GRANTORS’ LEGAL NAMES (AS SET FORTH IN THEIR CONSTITUENT
DOCUMENTS FILED WITH THE APPROPRIATE GOVERNMENTAL OFFICIAL OR AGENCY) ARE AS SET
FORTH IN THE OPENING PARAGRAPH HEREOF.  THE JURISDICTION OF ORGANIZATION OF THE
GRANTORS IS THE STATE OF MINNESOTA, AND THE ORGANIZATIONAL NUMBERS OF THE
GRANTORS ARE SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT.  THE GRANTORS
WILL FROM TIME TO TIME AT THE REQUEST OF THE SECURED PARTY PROVIDE THE SECURED
PARTY WITH CURRENT GOOD STANDING CERTIFICATES AND/OR STATE-CERTIFIED CONSTITUENT
DOCUMENTS FROM THE APPROPRIATE GOVERNMENTAL OFFICIALS.  THE CHIEF PLACES OF
BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE GRANTORS ARE LOCATED AT THE
ADDRESSES SET FORTH ON THE SIGNATURE PAGE HEREOF.  THE GRANTORS WILL NOT LOCATE
OR RELOCATE ANY ITEM OF COLLATERAL INTO ANY JURISDICTION IN WHICH AN ADDITIONAL
FINANCING STATEMENT WOULD BE REQUIRED TO BE FILED TO MAINTAIN THE SECURED
PARTY’S PERFECTED SECURITY INTEREST IN SUCH COLLATERAL.  THE GRANTORS WILL NOT
CHANGE THEIR NAME, THE LOCATION OF THEIR CHIEF PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICES OR THEIR CORPORATE STRUCTURE (INCLUDING WITHOUT LIMITATION,
THEIR JURISDICTION OF ORGANIZATION) UNLESS THE SECURED PARTY HAS BEEN GIVEN AT
LEAST 30 DAYS PRIOR WRITTEN NOTICE THEREOF AND THE GRANTORS HAVE EXECUTED AND
DELIVERED TO THE SECURED PARTY SUCH FINANCING STATEMENTS AND OTHER INSTRUMENTS
REQUIRED OR APPROPRIATE TO CONTINUE THE PERFECTION OF THE SECURITY INTEREST.


 


SECTION 7.               RIGHTS TO PAYMENT.  EXCEPT AS THE GRANTORS MAY
OTHERWISE ADVISE THE SECURED PARTY IN WRITING, EACH ACCOUNT, CHATTEL PAPER,
DOCUMENT, GENERAL INTANGIBLE AND INSTRUMENT CONSTITUTING OR EVIDENCING
COLLATERAL IS (OR, IN THE CASE OF ALL FUTURE COLLATERAL, WILL BE WHEN ARISING OR
ISSUED) THE VALID, GENUINE AND LEGALLY ENFORCEABLE OBLIGATION OF THE ACCOUNT
DEBTOR OR OTHER OBLIGOR NAMED THEREIN OR IN THE GRANTORS’ RECORDS PERTAINING
THERETO AS BEING OBLIGATED TO PAY OR PERFORM SUCH OBLIGATION.  WITHOUT THE
SECURED PARTY’S PRIOR WRITTEN CONSENT, NO GRANTOR WILL AGREE TO ANY
MODIFICATIONS, AMENDMENTS, SUBORDINATIONS, CANCELLATIONS OR TERMINATIONS OF THE
OBLIGATIONS OF ANY SUCH ACCOUNT DEBTORS OR OTHER OBLIGORS EXCEPT IN THE ORDINARY
COURSE OF BUSINESS.  EACH GRANTOR WILL PERFORM AND COMPLY IN ALL MATERIAL
RESPECTS WITH ALL THEIR OBLIGATIONS UNDER ANY ITEMS INCLUDED IN THE COLLATERAL
AND EXERCISE PROMPTLY AND DILIGENTLY THEIR RIGHTS THEREUNDER.


 


SECTION 8.               FURTHER ASSURANCES; ATTORNEY-IN-FACT.


 


8(A)         THE GRANTORS AGREE THAT FROM TIME TO TIME, AT THEIR EXPENSE, THEY
WILL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND
TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY OR THAT THE SECURED PARTY MAY
REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT THE SECURITY INTEREST
GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE THE SECURED PARTY TO
EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY
COLLATERAL (BUT ANY FAILURE TO REQUEST OR ASSURE THAT THE GRANTORS EXECUTE AND
DELIVER SUCH INSTRUMENT OR DOCUMENTS OR TO TAKE SUCH ACTION SHALL NOT AFFECT OR
IMPAIR THE VALIDITY, SUFFICIENCY OR ENFORCEABILITY OF THIS AGREEMENT AND THE
SECURITY INTEREST, REGARDLESS OF WHETHER ANY SUCH ITEM WAS OR WAS NOT EXECUTED
AND DELIVERED OR ACTION TAKEN IN A SIMILAR CONTEXT OR ON A PRIOR OCCASION). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE GRANTORS WILL, PROMPTLY
AND FROM TIME TO TIME AT THE REQUEST OF THE SECURED PARTY: (I) EXECUTE AND FILE
SUCH FINANCING STATEMENTS OR CONTINUATION STATEMENTS IN RESPECT THEREOF, OR

 

5

--------------------------------------------------------------------------------


 


AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES (INCLUDING FIXTURE
FILINGS WITH ANY NECESSARY LEGAL DESCRIPTIONS AS TO ANY GOODS INCLUDED IN THE
COLLATERAL WHICH THE SECURED PARTY DETERMINES MIGHT BE DEEMED TO BE FIXTURES,
AND INSTRUMENTS AND NOTICES WITH RESPECT TO VEHICLE TITLES), AS MAY BE NECESSARY
OR DESIRABLE, OR AS THE SECURED PARTY MAY REQUEST, IN ORDER TO PERFECT,
PRESERVE, AND ENHANCE THE SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED
HEREBY; (II) OBTAIN FROM ANY BAILEE HOLDING ANY ITEM OF COLLATERAL AN
ACKNOWLEDGEMENT, IN FORM SATISFACTORY TO THE SECURED PARTY THAT SUCH BAILEE
HOLDS SUCH COLLATERAL FOR THE BENEFIT OF THE SECURED PARTY; (III) OBTAIN FROM
ANY SECURITIES INTERMEDIARY, OR OTHER PARTY HOLDING ANY ITEM OF COLLATERAL,
CONTROL AGREEMENTS IN FORM SATISFACTORY TO THE SECURED PARTY (IV) AND DELIVER
AND PLEDGE TO THE SECURED PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY
AND THE LENDERS, ALL INSTRUMENTS AND DOCUMENTS, DULY INDORSED OR ACCOMPANIED BY
DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT, WITH FULL RECOURSE TO THE
GRANTORS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY;
(V) OBTAIN WAIVERS, IN FORM SATISFACTORY TO THE SECURED PARTY, OF ANY CLAIM TO
ANY COLLATERAL FROM ANY LANDLORDS OR MORTGAGEES OF ANY PROPERTY WHERE ANY
INVENTORY OR EQUIPMENT IS LOCATED.


 


8(B)         EACH GRANTOR HEREBY AUTHORIZES THE SECURED PARTY TO FILE ONE OR
MORE FINANCING STATEMENTS OR CONTINUATION STATEMENTS IN RESPECT THEREOF, AND
AMENDMENTS THERETO, RELATING TO ALL OR ANY PART OF THE COLLATERAL WITHOUT THE
SIGNATURES OF SUCH GRANTOR WHERE PERMITTED BY LAW.  THE GRANTORS IRREVOCABLY
WAIVE ANY RIGHT TO NOTICE OF ANY SUCH FILING.  A PHOTOCOPY OR OTHER REPRODUCTION
OF THIS AGREEMENT OR ANY FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PART
THEREOF SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


8(C)         THE GRANTORS WILL FURNISH TO THE SECURED PARTY FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS THE SECURED PARTY MAY
REASONABLY REQUEST, ALL IN REASONABLE DETAIL AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SECURED PARTY.


 


8(D)         IN FURTHERANCE, AND NOT IN LIMITATION, OF THE OTHER RIGHTS, POWERS
AND REMEDIES GRANTED TO THE SECURED PARTY IN THIS AGREEMENT, EACH GRANTOR HEREBY
APPOINTS THE SECURED PARTY SUCH GRANTOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY
IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR
OTHERWISE, FROM TIME TO TIME IN THE SECURED PARTY’S GOOD FAITH DISCRETION, TO
TAKE ANY ACTION (INCLUDING THE RIGHT TO COLLECT ON ANY COLLATERAL) AND TO
EXECUTE ANY INSTRUMENT THAT THE SECURED PARTY MAY REASONABLY BELIEVE IS
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, IN A MANNER
CONSISTENT WITH THE TERMS HEREOF.


 


SECTION 9.               TAXES AND CLAIMS.  THE GRANTORS WILL PROMPTLY PAY ALL
TAXES AND OTHER GOVERNMENTAL CHARGES LEVIED OR ASSESSED UPON OR AGAINST ANY
COLLATERAL OR UPON OR AGAINST THE CREATION, PERFECTION OR CONTINUANCE OF THE
SECURITY INTEREST, AS WELL AS ALL OTHER CLAIMS OF ANY KIND (INCLUDING CLAIMS FOR
LABOR, MATERIAL AND SUPPLIES) AGAINST OR WITH RESPECT TO THE COLLATERAL, EXCEPT
TO THE EXTENT (A) SUCH TAXES, CHARGES OR CLAIMS ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS, (B) SUCH PROCEEDINGS DO NOT INVOLVE ANY
MATERIAL DANGER OF THE SALE, FORFEITURE OR LOSS OF ANY OF THE COLLATERAL OR ANY
INTEREST THEREIN AND (C) SUCH TAXES, CHARGES OR CLAIMS ARE ADEQUATELY RESERVED
AGAINST ON THE GRANTORS’ BOOKS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.

 

6

--------------------------------------------------------------------------------


 


SECTION 10.             BOOKS AND RECORDS.  THE GRANTORS WILL KEEP AND MAINTAIN
AT THEIR OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF THE
COLLATERAL, INCLUDING A RECORD OF ALL PAYMENTS RECEIVED AND CREDITS GRANTED WITH
RESPECT TO ALL ACCOUNTS, CHATTEL PAPER AND OTHER ITEMS INCLUDED IN THE
COLLATERAL.


 


SECTION 11.             INSPECTION, REPORTS, VERIFICATIONS.  THE GRANTORS WILL
AT ALL REASONABLE TIMES PERMIT THE SECURED PARTY OR ITS REPRESENTATIVES TO
EXAMINE OR INSPECT ANY COLLATERAL, ANY EVIDENCE OF COLLATERAL AND THE GRANTORS’
BOOKS AND RECORDS CONCERNING THE COLLATERAL, WHEREVER LOCATED.  THE GRANTORS
WILL FROM TIME TO TIME WHEN REQUESTED BY THE SECURED PARTY FURNISH TO THE
SECURED PARTY A REPORT ON ITS ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND
INSTRUMENTS, NAMING THE ACCOUNT DEBTORS OR OTHER OBLIGORS THEREON, THE AMOUNT
DUE AND THE AGING THEREOF.  THE SECURED PARTY OR ITS DESIGNEE IS AUTHORIZED TO
CONTACT ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON ANY SUCH COLLATERAL FROM
TIME TO TIME TO VERIFY THE EXISTENCE, AMOUNT AND/OR TERMS OF SUCH COLLATERAL.


 


SECTION 12.             NOTICE OF LOSS.  THE GRANTORS WILL PROMPTLY NOTIFY THE
SECURED PARTY OF ANY LOSS OF OR MATERIAL DAMAGE TO ANY MATERIAL ITEM OF
COLLATERAL OR OF ANY SUBSTANTIAL ADVERSE CHANGE, KNOWN TO THE GRANTORS, IN ANY
MATERIAL ITEM OF COLLATERAL OR THE PROSPECT OF PAYMENT OR PERFORMANCE THEREOF.


 


SECTION 13.             INSURANCE.  THE GRANTORS WILL KEEP THE INVENTORY AND
EQUIPMENT INSURED AGAINST “ALL RISKS” FOR THE FULL REPLACEMENT COST THEREOF
SUBJECT TO A DEDUCTIBLE NOT EXCEEDING $25,000 AND WITH AN INSURANCE COMPANY OR
COMPANIES SATISFACTORY TO THE SECURED PARTY, THE POLICIES TO PROTECT THE SECURED
PARTY AS ITS INTERESTS MAY APPEAR, WITH SUCH POLICIES OR CERTIFICATES WITH
RESPECT THERETO TO BE DELIVERED TO THE SECURED PARTY AT ITS REQUEST.  EACH SUCH
POLICY OR THE CERTIFICATE WITH RESPECT THERETO SHALL PROVIDE THAT SUCH POLICY
SHALL NOT BE CANCELED OR ALLOWED TO LAPSE UNLESS AT LEAST 30 DAYS PRIOR WRITTEN
NOTICE IS GIVEN TO THE SECURED PARTY.


 


SECTION 14.             LAWFUL USE; FAIR LABOR STANDARDS ACT.  THE GRANTORS WILL
USE AND KEEP THE COLLATERAL, AND WILL REQUIRE THAT OTHERS USE AND KEEP THE
COLLATERAL, ONLY FOR LAWFUL PURPOSES, WITHOUT VIOLATION OF ANY FEDERAL, STATE OR
LOCAL LAW, STATUTE OR ORDINANCE.  ALL INVENTORY OF THE GRANTORS AS OF THE DATE
OF THIS AGREEMENT THAT WAS PRODUCED BY ANY GRANTOR OR WITH RESPECT TO WHICH ANY
GRANTOR PERFORMED ANY MANUFACTURING OR ASSEMBLY PROCESS WAS PRODUCED BY ANY
GRANTOR (OR SUCH MANUFACTURING OR ASSEMBLY PROCESS WAS CONDUCTED) IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF THE FAIR LABOR STANDARDS ACT,
AND ALL INVENTORY PRODUCED, MANUFACTURED OR ASSEMBLED BY ANY GRANTOR AFTER THE
DATE OF THIS AGREEMENT WILL BE SO PRODUCED, MANUFACTURED OR ASSEMBLED, AS THE
CASE MAY BE.


 


SECTION 15.             ACTION BY THE SECURED PARTY.  IF ANY GRANTOR AT ANY TIME
FAILS TO PERFORM OR OBSERVE ANY OF THE FOREGOING AGREEMENTS, THE SECURED PARTY
SHALL HAVE (AND THE GRANTORS HEREBY GRANT TO THE SECURED PARTY) THE RIGHT, POWER
AND AUTHORITY (BUT NOT THE DUTY) TO PERFORM OR OBSERVE SUCH AGREEMENT ON BEHALF
AND IN THE NAME, PLACE AND STEAD OF SUCH GRANTOR (OR, AT THE SECURED PARTY’S
OPTION, IN THE SECURED PARTY’S NAME) AND TO TAKE ANY AND ALL OTHER ACTIONS WHICH
THE SECURED PARTY MAY REASONABLY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF TAXES, THE SATISFACTION OF LIENS,
THE PROCUREMENT AND MAINTENANCE OF INSURANCE, THE EXECUTION OF ASSIGNMENTS,
SECURITY AGREEMENTS AND FINANCING STATEMENTS, AND THE INDORSEMENT OF
INSTRUMENTS); AND THE GRANTORS SHALL THEREUPON PAY TO THE SECURED PARTY ON
DEMAND THE AMOUNT OF ALL MONIES EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES) INCURRED BY THE SECURED PARTY IN
CONNECTION WITH OR AS A RESULT OF THE PERFORMANCE OR OBSERVANCE OF SUCH
AGREEMENTS OR THE TAKING OF SUCH ACTION BY THE SECURED PARTY, TOGETHER WITH
INTEREST THEREON FROM THE DATE EXPENDED OR INCURRED AT THE HIGHEST LAWFUL RATE
THEN APPLICABLE TO ANY

 

7

--------------------------------------------------------------------------------


 


OF THE OBLIGATIONS, AND ALL SUCH MONIES EXPENDED, COSTS AND EXPENSES AND
INTEREST THEREON SHALL BE PART OF THE OBLIGATIONS SECURED BY THE SECURITY
INTEREST.


 


SECTION 16.             INSURANCE CLAIMS.  AS ADDITIONAL SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, EACH GRANTOR HEREBY ASSIGNS TO THE
SECURED PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS, ANY
AND ALL MONIES (INCLUDING PROCEEDS OF INSURANCE AND REFUNDS OF UNEARNED
PREMIUMS) DUE OR TO BECOME DUE UNDER, AND ALL OTHER RIGHTS OF THE GRANTORS WITH
RESPECT TO, ANY AND ALL POLICIES OF INSURANCE NOW OR AT ANY TIME HEREAFTER
COVERING THE COLLATERAL OR ANY EVIDENCE THEREOF OR ANY BUSINESS RECORDS OR
VALUABLE PAPERS PERTAINING THERETO.  AT ANY TIME, WHETHER BEFORE OR AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT, THE SECURED PARTY MAY (BUT NEED NOT), IN THE
SECURED PARTY’S NAME OR IN A GRANTOR’S NAME, EXECUTE AND DELIVER PROOFS OF
CLAIM, RECEIVE ALL SUCH MONIES, INDORSE CHECKS AND OTHER INSTRUMENTS
REPRESENTING PAYMENT OF SUCH MONIES, AND ADJUST, LITIGATE, COMPROMISE OR RELEASE
ANY CLAIM AGAINST THE ISSUER OF ANY SUCH POLICY.  NOTWITHSTANDING ANY OF THE
FOREGOING, SO LONG AS NO EVENT OF DEFAULT EXISTS THE GRANTORS SHALL BE ENTITLED
TO ALL INSURANCE PROCEEDS WITH RESPECT TO EQUIPMENT OR INVENTORY PROVIDED THAT
SUCH PROCEEDS ARE APPLIED TO THE COST OF REPLACEMENT EQUIPMENT OR INVENTORY.


 


SECTION 17.             THE SECURED PARTY’S DUTIES.  THE POWERS CONFERRED ON THE
SECURED PARTY HEREUNDER, FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE
LENDERS, ARE SOLELY TO PROTECT THEIR INTERESTS IN THE COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON THEM TO EXERCISE ANY SUCH POWERS.  THE SECURED PARTY SHALL
BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE SAFEKEEPING OF ANY COLLATERAL
IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL
TO THE SAFEKEEPING WHICH THE SECURED PARTY ACCORDS ITS OWN PROPERTY OF LIKE
KIND.  EXCEPT FOR THE SAFEKEEPING OF ANY COLLATERAL IN ITS POSSESSION AND THE
ACCOUNTING FOR MONIES AND FOR OTHER PROPERTIES ACTUALLY RECEIVED BY IT
HEREUNDER, THE SECURED PARTY SHALL HAVE NO DUTY, AS TO ANY COLLATERAL, AS TO
ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES,
MATURITIES, TENDERS OR OTHER MATTERS RELATIVE TO ANY COLLATERAL, WHETHER OR NOT
THE SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, OR AS TO
THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PERSONS OR ANY
OTHER RIGHTS PERTAINING TO ANY COLLATERAL.  THE SECURED PARTY WILL TAKE ACTION
IN THE NATURE OF EXCHANGES, CONVERSIONS, REDEMPTIONS, TENDERS AND THE LIKE
REQUESTED IN WRITING BY THE GRANTORS WITH RESPECT TO THE COLLATERAL IN THE
SECURED PARTY’S POSSESSION IF THE SECURED PARTY IN ITS REASONABLE JUDGMENT
DETERMINES THAT SUCH ACTION WILL NOT IMPAIR THE SECURITY INTEREST OR THE VALUE
OF THE COLLATERAL, BUT A FAILURE OF THE SECURED PARTY TO COMPLY WITH ANY SUCH
REQUEST SHALL NOT OF ITSELF BE DEEMED A FAILURE TO EXERCISE REASONABLE CARE WITH
RESPECT TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY
PERSONS OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.


 


SECTION 18.             DEFAULT.  EACH OF THE FOLLOWING OCCURRENCES SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT:  (A) ANY GRANTOR SHALL FAIL
TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT APPLICABLE TO THE GRANTORS UNDER
THIS AGREEMENT; OR (B) ANY REPRESENTATION OR WARRANTY MADE BY ANY GRANTOR IN
THIS AGREEMENT OR ANY SCHEDULE, EXHIBIT, SUPPLEMENT OR ATTACHMENT HERETO OR IN
ANY FINANCIAL STATEMENTS, OR REPORTS OR CERTIFICATES HERETOFORE OR AT ANY TIME
HEREAFTER SUBMITTED BY OR ON BEHALF OF THE GRANTORS TO THE SECURED PARTY OR ANY
LENDER SHALL PROVE TO HAVE BEEN FALSE OR MATERIALLY MISLEADING WHEN MADE; OR
(C) ANY EVENT OF DEFAULT SHALL OCCUR UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT.


 


SECTION 19.             REMEDIES ON DEFAULT.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND AT ANY TIME THEREAFTER:

 

8

--------------------------------------------------------------------------------


 


19(A)       THE SECURED PARTY MAY EXERCISE AND ENFORCE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE UPON DEFAULT TO A SECURED PARTY UNDER ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF MINNESOTA


 


19(B)       THE SECURED PARTY SHALL HAVE THE RIGHT TO ENTER UPON AND INTO AND
TAKE POSSESSION OF ALL OR SUCH PART OR PARTS OF THE PROPERTIES OF THE GRANTORS,
INCLUDING LANDS, PLANTS, BUILDINGS, EQUIPMENT, INVENTORY AND OTHER PROPERTY AS
MAY BE NECESSARY OR APPROPRIATE IN THE JUDGMENT OF THE SECURED PARTY TO PERMIT
OR ENABLE THE SECURED PARTY TO MANUFACTURE, PRODUCE, PROCESS, STORE OR SELL OR
COMPLETE THE MANUFACTURE, PRODUCTION, PROCESSING, STORING OR SALE OF ALL OR ANY
PART OF THE COLLATERAL, AS THE SECURED PARTY MAY ELECT, AND TO USE AND OPERATE
SAID PROPERTIES FOR SAID PURPOSES AND FOR SUCH LENGTH OF TIME AS THE SECURED
PARTY MAY DEEM NECESSARY OR APPROPRIATE FOR SAID PURPOSES WITHOUT THE PAYMENT OF
ANY COMPENSATION TO THE GRANTORS THEREFOR.  THE SECURED PARTY MAY REQUIRE THE
GRANTORS TO, AND THE GRANTORS HEREBY AGREE THAT THEY WILL, AT THEIR EXPENSE AND
UPON REQUEST OF THE SECURED PARTY FORTHWITH, ASSEMBLE ALL OR PART OF THE
COLLATERAL AS DIRECTED BY THE SECURED PARTY AND MAKE IT AVAILABLE TO THE SECURED
PARTY AT A PLACE OR PLACES TO BE DESIGNATED BY THE SECURED PARTY.


 


19(C)       ANY DISPOSITION OF COLLATERAL MAY BE IN ONE OR MORE PARCELS AT
PUBLIC OR PRIVATE SALE, AT ANY OF THE SECURED PARTY’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT, OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE
SECURED PARTY MAY REASONABLY BELIEVE ARE COMMERCIALLY REASONABLE.  THE SECURED
PARTY SHALL NOT BE OBLIGATED TO DISPOSE OF COLLATERAL REGARDLESS OF NOTICE OF
SALE HAVING BEEN GIVEN, AND THE SECURED PARTY MAY ADJOURN ANY PUBLIC OR PRIVATE
SALE FROM TIME TO TIME BY ANNOUNCEMENT MADE AT THE TIME AND PLACE FIXED
THEREFOR, AND SUCH DISPOSITION MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME
AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


19(D)       THE SECURED PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND
THE LENDERS, IS HEREBY GRANTED A LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
ALL OF THE GRANTORS’ PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL OF THE
GRANTORS’ LABELS, TRADEMARKS, COPYRIGHTS, PATENTS AND ADVERTISING MATTER, OR ANY
PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE AND SELLING ANY COLLATERAL, AND THE
GRANTORS’ RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO
THE BENEFIT OF THE SECURED PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY
AND THE LENDERS, UNTIL THE OBLIGATIONS ARE PAID IN FULL.


 


19(E)       IF NOTICE TO THE GRANTORS OF ANY INTENDED DISPOSITION OF COLLATERAL
OR ANY OTHER INTENDED ACTION IS REQUIRED BY LAW IN A PARTICULAR INSTANCE, SUCH
NOTICE SHALL BE DEEMED COMMERCIALLY REASONABLE IF GIVEN IN THE MANNER SPECIFIED
FOR THE GIVING OF NOTICE IN 0 HEREOF AT LEAST TEN CALENDAR DAYS PRIOR TO THE
DATE OF INTENDED DISPOSITION OR OTHER ACTION, AND THE SECURED PARTY MAY EXERCISE
OR ENFORCE ANY AND ALL OTHER RIGHTS OR REMEDIES AVAILABLE BY LAW OR AGREEMENT
AGAINST THE COLLATERAL, AGAINST THE GRANTORS, OR AGAINST ANY OTHER PERSON OR
PROPERTY.  THE SECURED PARTY (I) MAY DISPOSE OF THE COLLATERAL IN ITS THEN
PRESENT CONDITION OR FOLLOWING SUCH PREPARATION AND PROCESSING AS THE SECURED
PARTY DEEMS COMMERCIALLY REASONABLE, (II) SHALL HAVE NO DUTY TO PREPARE OR
PROCESS THE COLLATERAL PRIOR TO SALE, (III) MAY DISCLAIM WARRANTIES OF TITLE,
POSSESSION, QUIET ENJOYMENT AND THE LIKE, AND (IV) MAY COMPLY WITH ANY
APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF
THE COLLATERAL AND NONE OF THE FOREGOING ACTIONS SHALL BE DEEMED TO ADVERSELY
AFFECT THE COMMERCIAL REASONABLENESS OF THE DISPOSITION OF THE COLLATERAL.

 

9

--------------------------------------------------------------------------------


 


SECTION 20.             REMEDIES AS TO CERTAIN RIGHTS TO PAYMENT.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AND AT ANY TIME THEREAFTER THE SECURED PARTY
MAY NOTIFY ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED ON ANY ACCOUNTS OR OTHER
COLLATERAL THAT THE SAME HAVE BEEN ASSIGNED OR TRANSFERRED TO THE SECURED PARTY,
FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS, AND THAT THE SAME
SHOULD BE PERFORMED AS REQUESTED BY, OR PAID DIRECTLY TO, THE SECURED PARTY, AS
THE CASE MAY BE.  THE GRANTORS SHALL JOIN IN GIVING SUCH NOTICE, IF THE SECURED
PARTY SO REQUESTS.  THE SECURED PARTY MAY, IN THE SECURED PARTY’S NAME OR IN A
GRANTOR’S NAME, DEMAND, SUE FOR, COLLECT OR RECEIVE ANY MONEY OR PROPERTY AT ANY
TIME PAYABLE OR RECEIVABLE ON ACCOUNT OF, OR SECURING, ANY SUCH COLLATERAL OR
GRANT ANY EXTENSION TO, MAKE ANY COMPROMISE OR SETTLEMENT WITH OR OTHERWISE
AGREE TO WAIVE, MODIFY, AMEND OR CHANGE THE OBLIGATION OF ANY SUCH ACCOUNT
DEBTOR OR OTHER PERSON.  IF ANY PAYMENTS ON ANY SUCH COLLATERAL ARE RECEIVED BY
A GRANTOR AFTER AN EVENT OF DEFAULT HAS OCCURRED, SUCH PAYMENTS SHALL BE HELD IN
TRUST BY SUCH GRANTOR AS THE PROPERTY OF THE SECURED PARTY, FOR THE RATABLE
BENEFIT OF THE SECURED PARTY AND THE LENDERS, AND SHALL NOT BE COMMINGLED WITH
ANY FUNDS OR PROPERTY OF SUCH GRANTOR AND SHALL BE FORTHWITH REMITTED TO THE
SECURED PARTY FOR APPLICATION ON THE OBLIGATIONS.


 


SECTION 21.             APPLICATION OF PROCEEDS.  ALL CASH PROCEEDS RECEIVED BY
THE SECURED PARTY IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR OTHER
REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL MAY, IN THE DISCRETION OF THE
SECURED PARTY, BE HELD BY THE SECURED PARTY AS COLLATERAL FOR, OR THEN OR AT ANY
TIME THEREAFTER BE APPLIED IN WHOLE OR IN PART BY THE SECURED PARTY AGAINST, ALL
OR ANY PART OF THE OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY EXPENSES OF
THE SECURED PARTY PAYABLE PURSUANT TO THIS AGREEMENT).


 


SECTION 22.             COSTS AND EXPENSES; INDEMNITY.  THE GRANTORS WILL PAY OR
REIMBURSE THE SECURED PARTY ON DEMAND FOR ALL OUT-OF-POCKET EXPENSES (INCLUDING
IN EACH CASE ALL FILING AND RECORDING FEES AND TAXES AND ALL REASONABLE FEES AND
EXPENSES OF COUNSEL AND OF ANY EXPERTS AND AGENTS) INCURRED BY THE SECURED PARTY
OR ANY LENDER IN CONNECTION WITH THE CREATION, PERFECTION, PROTECTION,
SATISFACTION, FORECLOSURE OR ENFORCEMENT OF THE SECURITY INTEREST AND THE
PREPARATION, ADMINISTRATION, CONTINUANCE, AMENDMENT OR ENFORCEMENT OF THIS
AGREEMENT, AND ALL SUCH COSTS AND EXPENSES SHALL BE PART OF THE OBLIGATIONS
SECURED BY THE SECURITY INTEREST.  THE GRANTORS SHALL INDEMNIFY AND HOLD THE
SECURED PARTY AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LOSSES AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES) GROWING OUT OF OR
RESULTING FROM THIS AGREEMENT AND THE SECURITY INTEREST HEREBY CREATED
(INCLUDING ENFORCEMENT OF THIS AGREEMENT) OR THE SECURED PARTY’S OR ANY LENDER’S
ACTIONS PURSUANT HERETO, EXCEPT CLAIMS, LOSSES OR LIABILITIES RESULTING FROM THE
SECURED PARTY’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  ANY
LIABILITY OF THE GRANTORS TO INDEMNIFY AND HOLD THE SECURED PARTY AND EACH
LENDER HARMLESS PURSUANT TO THE PRECEDING SENTENCE SHALL BE PART OF THE
OBLIGATIONS SECURED BY THE SECURITY INTEREST.  THE OBLIGATIONS OF THE GRANTORS
UNDER THIS SECTION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 23.             WAIVERS; REMEDIES; MARSHALLING.  THIS AGREEMENT CAN BE
WAIVED, MODIFIED, AMENDED, TERMINATED OR DISCHARGED, AND THE SECURITY INTEREST
CAN BE RELEASED, ONLY EXPLICITLY IN A WRITING SIGNED BY THE SECURED PARTY.  A
WAIVER SO SIGNED SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE GIVEN.  MERE DELAY OR FAILURE TO ACT SHALL NOT PRECLUDE THE
EXERCISE OR ENFORCEMENT OF ANY RIGHTS AND REMEDIES AVAILABLE TO THE SECURED
PARTY.  ALL RIGHTS AND REMEDIES OF THE SECURED PARTY SHALL BE CUMULATIVE AND MAY
BE EXERCISED SINGLY IN ANY ORDER OR SEQUENCE, OR CONCURRENTLY, AT THE SECURED
PARTY’S OPTION, AND THE EXERCISE OR ENFORCEMENT OF ANY SUCH RIGHT OR REMEDY
SHALL NEITHER BE A CONDITION TO NOR BAR THE EXERCISE OR ENFORCEMENT OF ANY
OTHER.  THE GRANTORS HEREBY WAIVE ALL REQUIREMENTS OF LAW, IF ANY, RELATING TO
THE MARSHALLING OF ASSETS WHICH WOULD BE APPLICABLE IN CONNECTION WITH THE
ENFORCEMENT BY THE SECURED PARTY OF ITS REMEDIES HEREUNDER, ABSENT THIS WAIVER.

 

10

--------------------------------------------------------------------------------


 


SECTION 24.             NOTICES.  ANY NOTICE OR OTHER COMMUNICATION TO ANY PARTY
IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SENT BY
MANUAL DELIVERY, FACSIMILE TRANSMISSION, OVERNIGHT COURIER OR UNITED STATES MAIL
(POSTAGE PREPAID) ADDRESSED TO SUCH PARTY AT THE ADDRESS SPECIFIED ON THE
SIGNATURE PAGE HEREOF, OR AT SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE
SPECIFIED TO THE OTHER PARTY HERETO IN WRITING.  ALL PERIODS OF NOTICE SHALL BE
MEASURED FROM THE DATE OF DELIVERY THEREOF IF MANUALLY DELIVERED, FROM THE DATE
OF SENDING THEREOF IF SENT BY FACSIMILE TRANSMISSION, FROM THE FIRST BUSINESS
DAY AFTER THE DATE OF SENDING IF SENT BY OVERNIGHT COURIER, OR FROM FOUR DAYS
AFTER THE DATE OF MAILING IF MAILED.


 


SECTION 25.             GRANTORS ACKNOWLEDGMENTS. EACH GRANTOR HEREBY
ACKNOWLEDGES THAT (A) IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT, (B) NEITHER THE SECURED PARTY NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP TO ANY GRANTOR, THE RELATIONSHIP BEING
SOLELY THAT OF DEBTORS AND CREDITORS, AND (C) NO JOINT VENTURE EXISTS BETWEEN
THE GRANTORS AND THE SECURED PARTY, OR ANY GRANTOR AND THE SECURED PARTY OR ANY
LENDER.


 


SECTION 26.             CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER AMENDED
AND RESTATED CREDIT AGREEMENT.  THIS AGREEMENT SHALL (A) CREATE A CONTINUING
SECURITY INTEREST IN THE COLLATERAL AND SHALL REMAIN IN FULL FORCE AND EFFECT
UNTIL PAYMENT IN FULL OF THE OBLIGATIONS AND THE EXPIRATION OF THE OBLIGATIONS,
IF ANY, OF THE SECURED PARTY AND THE LENDERS TO EXTEND CREDIT AND CERTAIN OTHER
ACCOMMODATIONS TO THE GRANTORS, (B) BE BINDING UPON THE GRANTORS, THEIR
SUCCESSORS AND ASSIGNS, AND (C) INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
THE SECURED PARTY, THE LENDERS AND THEIR SUCCESSORS, TRANSFEREES, AND ASSIGNS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING CLAUSE (C), THE SECURED PARTY
MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT TO ANY OTHER PERSONS
TO THE EXTENT AND IN THE MANNER PROVIDED IN THE AMENDED AND RESTATED CREDIT
AGREEMENT AND MAY SIMILARLY TRANSFER ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AMENDED AND RESTATED SECURITY AGREEMENT TO SUCH PERSONS.


 


SECTION 27.             TERMINATION OF SECURITY INTEREST.  UPON PAYMENT IN FULL
OF THE OBLIGATIONS AND THE EXPIRATION OF ANY OBLIGATION OF THE SECURED PARTY AND
THE LENDERS TO EXTEND CREDIT AND CERTAIN OTHER ACCOMMODATIONS TO THE GRANTORS,
THE SECURITY INTEREST GRANTED HEREBY SHALL TERMINATE.  UPON ANY SUCH
TERMINATION, THE SECURED PARTY WILL RETURN TO THE GRANTORS SUCH OF THE
COLLATERAL THEN IN THE POSSESSION OF THE SECURED PARTY AS SHALL NOT HAVE BEEN
SOLD OR OTHERWISE APPLIED PURSUANT TO THE TERMS HEREOF AND EXECUTE AND DELIVER
TO THE GRANTORS SUCH DOCUMENTS AS THE GRANTORS SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION.  ANY REVERSION OR RETURN OF COLLATERAL UPON
TERMINATION OF THIS AGREEMENT AND ANY INSTRUMENTS OF TRANSFER OR TERMINATION
SHALL BE AT THE EXPENSE OF THE GRANTORS AND SHALL BE WITHOUT WARRANTY BY, OR
RECOURSE ON, THE SECURED PARTY.  AS USED IN THIS SECTION, “GRANTORS” INCLUDES
ANY ASSIGNS OF A GRANTOR, ANY PERSON HOLDING A SUBORDINATE SECURITY INTEREST IN
ANY OF THE COLLATERAL OR WHOEVER ELSE MAY BE LAWFULLY ENTITLED TO ANY PART OF
THE COLLATERAL.


 


SECTION 28.             GOVERNING LAW AND CONSTRUCTION.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF MINNESOTA.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT AND ANY
OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING
HERETO SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
SUCH APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO

 

11

--------------------------------------------------------------------------------


 


SHALL BE HELD TO BE PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS AGREEMENT OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO.


 


SECTION 29.             CONSENT TO JURISDICTION.  AT THE OPTION OF THE SECURED
PARTY, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN MINNEAPOLIS, MINNESOTA; AND EACH GRANTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT A GRANTOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


 


SECTION 30.             WAIVER OF NOTICE AND HEARING.  EACH GRANTOR HEREBY
WAIVES ALL RIGHTS TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE
SECURED PARTY OF ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR OF ITS RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT
PRIOR NOTICE OR HEARING.  EACH GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY
COUNSEL OF ITS CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.


 


SECTION 31.             WAIVER OF JURY TRIAL.  EACH OF THE GRANTORS AND THE
SECURED PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 32.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 


SECTION 33.             GENERAL.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT BETWEEN THE GRANTORS, THE SECURED
PARTY AND THE LENDERS SHALL SURVIVE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CREATION AND PAYMENT OF THE OBLIGATIONS.  THE GRANTORS
WAIVE NOTICE OF THE ACCEPTANCE OF THIS AGREEMENT BY THE SECURED PARTY.  CAPTIONS
IN THIS AGREEMENT ARE FOR REFERENCE AND CONVENIENCE ONLY AND SHALL NOT AFFECT
THE INTERPRETATION OR MEANING OF ANY PROVISION OF THIS AGREEMENT.


 


SECTION 34.             EXISTING SECURITY AGREEMENT.  THIS AGREEMENT AMENDS AND
RESTATES IN ITS ENTIRETY THE EXISTING SECURITY AGREEMENT, PROVIDED THAT THE
OBLIGATIONS OF THE GRANTORS UNDER THE EXISTING SECURITY AGREEMENT SHALL CONTINUE
UNDER THIS AGREEMENT UNABATED, AND SHALL NOT IN ANY EVENT BE TERMINATED,
EXTINGUISHED OR ANNULLED, BUT SHALL HEREAFTER BE GOVERNED BY THIS AGREEMENT.


 

[The next page is the signature page.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors have caused this Amended and Restated Security
Agreement to be duly executed and delivered by their officers thereunto duly
authorized as of the date first above written.

 

 

 

WINMARK CORPORATION

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

Winmark’s Tax ID # 14-1622691

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC..

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

WBC’s Tax ID # 41-1905691

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

WCC’s Tax ID # 41-1905693

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

Grow Biz’s Tax ID # 14-1882187

 

Address for Notices to Grantors:

 

c/o Winmark Corporation

4200 Dahlberg Drive
Suite 100
Minneapolis, MN 55422-4837

Attention:  Vice President and General Counsel

Telephone:  (763) 520-8500

Fax:  (763) 520-8410

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ A. Quinn Richardson

 

Name:

A. Quinn Richardson

 

Title:

Senior Vice President

 

Address for the Secured Party:

 

LaSalle Bank National Association

135 South LaSalle Street, Suite 1152

Chicago, IL  60603

Attention:  Quinn Richardson

Telephone:  (312) 992-2160

Facsimile:  (312) 904-6546

 

--------------------------------------------------------------------------------